Russell, J.
1. The contract to pay commissions for the sale of real estate, upon which the suit was brought, was made and was to be performed within the State of Georgia; and hence its validity, form, and effect is to be controlled by the law of this State.
2. Under the ruling of this court in Ford v. Thomason, 11 Ga. App. 359 (75 S. E. 269), which was followed in Horsley v. Woodley, 12 Ga. App. 456 (78 S. E. 260), the plaintiff was not entitled to recover; because he had not registered as a real-estate dealer, as required' by law. The court did not err in directing a verdict in favor of the defendant; and in view of the affirmance of that judgment, the assignments of error in the cross-bill of exceptions will not be considered.

Judgment upon the main hill of exceptions affirmed. Gross-hill of exceptions dismissed.